EXHIBIT 10.1

 
 
December 11, 2005
 


R. Douglas Hutcherson
2101 Brevard Court
Lexington, Kentucky 40513


Dear Doug:


We are parties to a certain Employment Agreement (herein so called), dated
December 1, 2003, as amended, pursuant to which you are employed as the
President and CEO of First Security Bancorp, Inc. and First Security Bank of
Lexington, Inc. Capitalized terms used herein that are defined in that
Employment Agreement have the meanings given them in the Employment Agreement.
 
The Employment Agreement contains, among other things, the obligation of the
Bank to pay you certain severance benefits upon the termination of your
employment and your obligation not to compete with the Bank for a period
following the termination of your employment. The amount of the severance
payment to which you are entitled under the Employment Agreement increases if
the termination of your employment occurs in connection with a Change in
Control, as defined in the Employment Agreement.
 
We acknowledge and agree that a portion of the severance to which you are
entitled under the Employment Agreement is in consideration of your
post-termination obligations under the Employment Agreement (specifically, your
non-compete and confidentiality covenants). We also acknowledge that the balance
of the severance to which you are entitled could be subject to Section 280G of
the Internal Revenue Code of 1986, as amended, to the extent it is payable at or
following a Change in Control. We agree that it is to our mutual benefit and
advantage that under no circumstances should such payment be in an amount which
would constitute a “parachute payment” under that section. Accordingly, we agree
that your Employment Agreement shall be amended, effective immediately, to add
the following new section:
 
No Parachute Payment. It is the intention of the parties that no payment to be
made to Executive under this Agreement will constitute a “parachute payment”
within the meaning of 17 USC Section 280G of the Internal Revenue Code of 1986,
as amended. If, and only if, any payment to which Executive is entitled under
this Agreement would otherwise constitute a “parachute payment”, then the amount
of the payment to which Executive shall be entitled under this Agreement shall
be reduced to the nearest dollar necessary in order for the payments made under
this Agreement not to constitute a “parachute payment” within the meaning of 17
USC Section 280G of the Internal Revenue Code of 1986, as amended. The parties
agree to cooperate and consult with one another in connection with any inquiry
regarding whether any adjustment may be required and to reach a consensus before
any adjustment is made pursuant to this Section.
 







 
 

--------------------------------------------------------------------------------

 

Please execute this letter in the space provided below to evidence your
agreement to the foregoing.


FIRST SECURITY BANK OF LEXINGTON, INC.


By /s/ Julian E. Beard                    Date: December 11, 2005
Title Chairman                                


FIRST SECURITY BANCORP, INC.


By /s/ Julian E. Beard                    Date: December 11, 2005
Title Chairman                                

 
/s/ R. Douglas Hutcherson                    Date: December 11, 2005
R. Douglas Hutcherson